Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-8, 10-16, 18-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Leonid D. Thenor (Reg No 39,397) via email on 5/25/2021, after telephonic discussion on 5/18/2021. Email correspondence has been attached to this Notice of Allowance. 
	The application has been amended as follows:

Amendments to the Claims:
Amend claim 1 as follows:
1.	(Amended)	A system for personalizing an application, the system comprising: 
	an application server for hosting an application that is executed on a wireless device; and 
	a processor coupled to the application server, the processor being configured to perform operations comprising:
		transmitting, via the application, a first user interface element to the wireless device, wherein the first user interface element comprises at least one of a prompt, a question, and a menu for an input;
		displaying the first user interface element on the wireless device;
		monitoring a usage of the first user interface element, wherein the monitoring comprises monitoring an interaction between a user of the application and the first user interface element, and wherein the monitoring further comprises detecting a first input to the prompt, measuring a time of the first input, measuring a length of the first input, determining a type of the first input, or determining that there is no input; 

		classifying said user into one or more stages based on a first input provided to the first user interface element and an elapsed time measured by the timer for the first input, wherein the one or more stages are related to at least one of a proficiency level, an interest level, and a behavioral level, and wherein a level of each stage ranges from a minimum value to a maximum value;
		determining, using a trained machine learning algorithm, one or more additional user-interface elements, based on both the monitoring and the classifying;
		transmitting the one or more additional user-interface elements to the wireless device; and
		displaying the one or more additional user interface elements on the wireless device,
	wherein the one or more additional user interfaces are dynamically modified via real-time updating of user-interface elements,
wherein the machine learning algorithm is a modified Q-learning algorithm comprising a plurality of Q-value (s, a) state-action pairs, and 
wherein a reward for each Q-value (s, a) state-action pair is based on user feedback for choosing action a in state s, and wherein the action corresponds to classifying said user into a stage and the state corresponds to the first user interface element.

Amend claim 15 as follows:
15.	(Amended)	A method for personalizing an application, the method comprising: 
	transmitting, by an application server, a first user interface to a wireless device via an application hosted on the application server and executed on the wireless device, wherein the first user interface element comprises at least one of a prompt, a question, and a menu for an input;
	displaying the first user interface element on the wireless device;
	monitoring, by the application server, a usage of the first user interface, wherein the monitoring comprises monitoring an interaction between a user of the application and the first user interface, and wherein the monitoring further comprises detecting a 
	initiating a timer as soon as the first user interface element is displayed;
	classifying said user into one or more stages based on input provided to the first user interface element and an elapsed time measured by the timer for the first input, wherein the one or more stages are related to at least one of a proficiency level, an interest level, and a behavioral level, and wherein a level of each stage ranges from a minimum value to a maximum value;
	determining, using a trained machine learning algorithm, a second user interface based on both the monitoring and the classifying; 
	transmitting, by the application server, the second user interface to the wireless device via the application; and
	displaying the second user interface on the wireless device,
	wherein the second user interface is dynamically modified via real-time updating of user-interface elements,
	wherein the machine learning algorithm is a modified Q-learning algorithm comprising a plurality of Q-value (s, a) state-action pairs, and 
	wherein a reward for each Q-value (s, a) state-action pair is based on user feedback for choosing action a in state s, and wherein the action corresponds to classifying said user into a stage and the state corresponds to the first user interface element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178